Case 2:19-po-02345-KRS Document1 Filed 08/20/19 Page 1 of 1

AO 91 (Rev. 01/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
District of New Mexico

 

United States of America )
Vv. )
) Case No: 9-PO- 4445
Sy Van NGUYEN )
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief. On or about
the date of August 13, 2019 in the county of Hidalgo in the State and District of New Mexico, the defendant violated 8
U.S.C. §1325(a)(1)(EWI Misdemeanor), an offense described as follows:

entered and attempted to enter the United States at a time and place other than as designated by Immigration Officers

This criminal complaint is based on these facts:
On August 18, 2019, Border Patrol] Agents from the Lordsburg, New Mexico Border Patrol Station encountered the
defendant in Hidalgo County, New Mexico. The defendant was questioned as to his citizenship to which he stated that he
was a citizen and national of Vietnam, illegally present in the United States. Agents determined the defendant illegally
crossed the boundary between the United States and Mexico on August 13, 2019, approximately 8 miles west of the
Antelope Wells, New Mexico Port of Entry. The defendant did not present himself through a lawful Port of Entry;
therefore, he was not admitted or paroled by an Immigration Officer.

(J Continued on the attached sheet.

a

 

Q Complainant's signature

Justin Thurnherr Agent

 

Pringjed name and title

Sworn to before me and signed in my presence.

Date: August 20, 2019

 

 

 

Fe

KEVIN FidgSVvEnA
U.S. MAGISTRATE JUDGE

  

City and state: Las Cruces, N.M.

 

 

Printed name and title
